Citation Nr: 1023280	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
November 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied service connection 
for MS.

In conjunction with this appeal, the Veteran testified at a 
personal hearing in October 2008 before the undersigned 
Veterans Law Judge sitting at the Central Office in 
Washington, DC.  A transcript of her testimony is associated 
with the claims file.

The matter was remanded to the RO by the Board in January 
2009 for additional development and adjudicative action.  


FINDINGS OF FACT

1.  Service treatment records do not show complaints of, 
treatment for, or a diagnosis of MS.

2.  The Veteran was diagnosed with MS in 2004.

3.  The evidence establishes that symptoms of MS started as 
early as 1990, or at the very latest, within 7 years after 
service separation.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, MS was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of  service connection for MS constitutes a 
complete grant of the benefits sought on appeal with respect 
to that issue.  As such, any defect with regard to VA's duty 
to notify and assist the Veteran with the development of her 
claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When a veteran has sufficient service and MS becomes manifest 
to a degree of 10 percent or more within seven years from the 
date of separation from such service, the law provides that 
such disease shall be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309; see also 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8018 (minimum rating for MS is 30 percent).

The Veteran was not diagnosed with MS until 2004, but she 
maintains that she had symptoms reasonably consistent with MS 
starting in service, or at the very least, within 7 years 
after service separation.

It is undisputed that the service treatment records (STRs) do 
not reflect complaints of, treatment for, or a diagnosis of 
MS.  However, the Veteran maintains that she developed 
symptoms of MS during service, that, in hindsight, went 
undiagnosed, or were misdiagnosed, until her private doctor 
in 2004 made the MS diagnosis.  

During service, the Veteran complained of bilateral knee and 
leg pain beginning in 1990, and she was ultimately diagnosed 
with stress fractures in service.  The pain continued 
throughout the remainder of the Veteran's service and she was 
ultimately discharged due to the leg/knee pain.  As a result 
of these presumed "orthopedic" disabilities, service 
connection was established in 1993 for bilateral 
patellofemoral syndrome with a history of healed proximal 
tibial stress reaction.  Since that time, the Veteran has 
continued to complain of increased pain in the lower 
extremities, weakness, clumsiness, chronic neck pain, wrist 
pain, and other symptoms, that in hindsight, can reasonably 
be associated with MS; however until the diagnosis in 2004, 
the focus remained on the Veteran's "orthopedic 
complaints."  

Ironically, though, VA radiographic findings since service 
have showed little, if any, orthopedic abnormalities 
associated with the lower extremities.  For example, x-rays, 
magnetic resonance imaging (MRI) scans and other imaging of 
the knees and legs between 1998 and 2005 showed little or 
minor degenerative changes, no bone stress fractures and only 
mild abnormalities of the knee joints.  In other words, the 
Veteran's objective "orthopedic" findings shown in service 
were improving over the years since service discharge, yet, 
her reports of pain, weakness and other symptoms associated 
with the lower extremities were inexplicably increasing.  
Despite this conflicting, and somewhat unusual scenario, VA 
providers continued to treat the Veteran's "orthopedic" 
disability and ignore possible neurological involvement.  

Private neurological evaluations by Dr. Tha T. U. dated in 
March 2004 show a history of occasional off and on pain and 
cramps in the lower extremities since 1990, with progression 
to the point of severe pain around the knee area and along 
the anterior part of the shin bones as well as the calf area.  
It was noted that the Veteran was repeatedly seen by an 
orthopedic surgeon without any identifiable etiology.

A brain magnetic resonance imaging (MRI) in March 2004 
confirmed a diagnosis of MS.

Even after the MS diagnosis in 2004, a VA cardiologist in 
2005 questioned the diagnosis.  At a February 2005 cardiology 
consultation, the doctor noted that the Veteran's magnetic 
resonance imaging (MRI) was "very unimpressive for MS with 
maybe one or two hyperintensities."  The doctor further 
stated, "I can only state that based on the magnetic 
resonance imaging (MRI) evidence the patient has possible MS, 
not a higher probability..."

At a VA examination by a nurse practitioner, with the report 
of examination co-signed by a staff physician, dated in 
October 2007, the examiner opined that the Veteran's symptoms 
of MS did not have their onset until 2004.  The examiner 
noted that although MS had a multitude of symptoms 
manifestations, the claimed medical problems and treatments 
from 1990 to March 2004 focused on orthopedic symptoms and 
diagnoses.  

In January 2008, the Veteran's private neurologist who 
diagnosed her MS in 2004 provided the following memorandum:  

[The Veteran] is currently under my care.  
Currently, she has a diagnosis of 
multiple sclerosis.  Today, she brought 
all of her medical records, dating back 
from 1992 until 1998.  I reviewed these 
records.  I strongly suspect that the 
patient started experiencing multiple 
sclerosis symptoms earlier than 1992.  
She was in the United States Army from 
1989 until 1992 and she had the symptoms 
while she was in the military service.  
It was not diagnosed at that time but she 
experienced the MS symptoms since then.  

The same nurse practitioner provided the exact same opinion 
in a subsequent VA examination report dated in February 2009.  
Significantly, the nurse practitioner indicated a review of 
the claims file; however, there was no mention in the 
examination report of Dr. U's January 2008 memorandum/opinion 
regarding the onset of MS symptoms.  

In sum, the VA examiner opined against the claim, finding 
that the Veteran's complaints of leg and knee pain in the 
early and mid 1990's were orthopedic in nature.  The private 
neurologist, however, opined that the Veteran's complaints of 
pain in the lower extremities, coupled with other symptoms, 
particularly weakness, were early signs of MS.  This opinion 
is highly probative as it is more consistent with the 
objective findings, which show essentially little, if any, 
objective abnormality in the lower extremities during the 
seven year presumptive period after service.  Moreover, this 
opinion was provided by a neurologist, deemed to be an expert 
in the field of MS, as opposed to the VA examiner, who is not 
a physician.  

The VA opinion, which focuses on the fact that the Veteran's 
symptoms prior to the 2004 diagnosis were "orthopedic" 
despite objective evidence of actual orthopedic disability, 
fails to acknowledge the possibility that the Veteran's in-
service knee pain and stress fractures could possibly be 
distinguished from the post-service "continued" complaints 
of knee and leg pain with weakness.  In other words, the VA 
opinions fail to consider the possibility that the Veteran's 
post-service symptoms noted during the seven year presumptive 
period may actually be unrelated to the in-service stress 
fractures; separate, neurological symptoms that were not 
adequately addressed by any medical professional until she 
sought private treatment in 2004.  Given the negative 
orthopedic findings on x-ray reports, magnetic resonance 
imaging (MRI)'s and other scans between 1998 and 2004, the 
possibility of a separate, non-orthopedic element is not 
unreasonable.

Although a confirmed diagnosis of MS was not shown until 
2004, the private neurologist indicated a review of the 
Veteran's medical records dating back to 1992 in conjunction 
with his medical opinion.  Moreover, it is well-established 
that MS can be difficult to diagnose, and as such, may be 
present for many years before it is actually diagnosed.  All 
that is required is that a medical professional find that 
there is at least a 50 percent likelihood that the MS began 
during service.  Given the Veteran's testimony, the 
neurologist's opinion, and the lack of objective orthopedic 
findings to support the Veteran's consistent complaints of 
lower extremity weakness and pain during the seven year 
presumptive period following service discharge, all doubt is 
resolved the Veteran's favor and service connection for MS is 
warranted.  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


